Reversed and Remanded and Opinion Filed August 6, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00126-CV

                    IN THE INTEREST OF Z.A., A CHILD

                On Appeal from the 59th Judicial District Court
                           Grayson County, Texas
                     Trial Court Cause No. FA-20-0213

                        MEMORANDUM OPINION
           Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                        Opinion by Justice Partida-Kipness
      Alleged father E.S.S. appeals the termination of his parental rights following

a bench trial. In two issues, E.S.S. contends the trial court erred in denying his

motion for continuance and terminating his parental rights without sufficient

evidence to prove that he committed alleged acts or omissions. We sustain E.S.S.’s

issues, reverse the trial court’s judgment, and remand the case to the trial court for

further proceedings consistent with this opinion.

                                 BACKGROUND

      Z.A. is a male born on June 21, 2019. R.A. is his mother, and E.S.S. is his

alleged father. The Texas Department of Family and Protective Services (the

Department) received and investigated multiple reports of R.A.’s neglectful
supervision and physical abuse of Z.A. After the third report, the Department

investigator met with R.A. to discuss family members with whom Z.A. could be

placed. R.A. identified E.S.S. as Z.A.’s father. She claimed that E.S.S. had not had

anything to do with her since she told him that she was pregnant. She said he had

never seen Z.A. and thought E.S.S. was in prison. E.S.S. was, in fact, in prison and

had been there since Z.A. was born.

      The Department removed Z.A. from R.A.’s custody. On February 10, 2020,

the Department filed a petition for Z.A.’s protection and for termination of R.A.’s

and E.S.S.’s parental rights. The Department’s petition also sought a determination

of parentage as to E.S.S. Alternatively, if E.S.S. appeared in the case and was

adjudicated as Z.A.’s father, but reunification could not be achieved, the Department

sought termination of his parental rights on multiple statutory grounds. E.S.S. was

still in prison when the Department filed its petition. Although he did not file a

formal answer, he did file a pro se letter on February 21, 2020, in which he stated

that he was Z.A.’s biological father. His letter also indicated his desire to retain his

parental rights “to raise my son.”

      The trial court held an adversary hearing on February 24, 2020. E.S.S.

appeared at the hearing by teleconference. After the hearing, the trial court issued a

temporary order in which it found sufficient evidence of a danger to Z.A.’s physical

health and safety to justify Z.A.’s removal. The trial court also ordered E.S.S. to

submit to genetic testing with arrangements for testing to be made by the

                                          –2–
Department. The Department scheduled genetic testing for E.S.S. on August 10,

2020, in Greenville, Texas. E.S.S. was out of prison at that time and residing in the

Dallas Transitional Center in Hutchins, Texas. He did not appear for the

appointment. The Department rescheduled testing for September 24, 2020. E.S.S.

missed that appointment as well. But the record contains conflicting evidence as to

whether the Department successfully notified E.S.S. of this appointment. E.S.S. was

arrested on October 29, 2020, and placed in Grayson County Jail. The Department

attempted to schedule a third appointment through the Grayson County Jail. No

appointment was made, however, and the record does not reflect why.

      The trial court held a permanency hearing on November 30, 2020, and issued

a permanency order on December 1, 2020. E.S.S. appeared at the hearing through

court-appointed counsel. In the order, the trial court found, among other things, that

E.S.S. had not complied with the court’s order to submit to genetic testing to

determine parentage. The trial court also reaffirmed that the case was set for final

hearing on February 15, 2021, the same date the trial court set for dismissal

according to section 263.306(a-1)(7) of the family code. See TEX. FAM. CODE §

263.306(a-1)(7) (requiring a trial court to estimate at each permanency hearing

before rendering a final order “a likely date by which the child may be returned to

and safely maintained in the child’s home, placed for adoption, or placed in

permanent managing conservatorship”).



                                         –3–
      E.S.S. filed a motion for continuance and demand for jury trial on February 3,

2021. He demanded a jury trial under section 105.002 of the family code. See id. §

105.002 (permitting a jury demand except for suits in which adoption is sought or to

adjudicate parentage under chapter 160). His motion for continuance asserted,

however, that a jury trial could not be safely held because of the ongoing COVID-

19 pandemic. Thus, he sought a continuance under the Texas Supreme Court’s

Thirty-Third Emergency Order Regarding COVID-19. The Department moved to

strike E.S.S.’s jury demand as untimely and asked the trial court to deny E.S.S.’s

motion for continuance because he had cited no reason other than the COVID-19

order to continue the final hearing setting. E.S.S. responded that his jury demand

was not untimely because there is no statutory deadline for such a demand.

Regarding grounds for a continuance, he noted evidence that the Department had

attempted to schedule genetic testing at the Grayson County Jail by the end of

January 2021, but no testing had been scheduled.

      The trial court heard E.S.S.’s motion on February 8, 2021. At the hearing, the

court struck the jury demand as untimely, concluded that E.S.S.’s motion for

continuance was based solely on his jury demand, and denied the continuance.

Finding there was not sufficient time to hold another hearing before the February 15,

2021 final hearing deadline, and E.S.S. had not identified any other extraordinary

circumstances to justify a continuance, the trial court conducted the final

permanency hearing. The court received testimony from the Department’s

                                        –4–
caseworker, the CASA advocate assigned to the case, and E.S.S. At the close of

testimony, E.S.S. asked the trial court to order genetic testing again before entering

a termination order. The trial court found there was no credible evidence that E.S.S.

“made any efforts” to inform the Department that he was unable to appear for the

two testing appointments he missed; E.S.S. did not register with the paternity

registry or file a timely admission of paternity; it was not in Z.A.’s best interest to

delay permanency; and it was in Z.A.’s best interest to terminate any parental rights

E.S.S. may have. The trial court issued an order terminating “the parent-child

relationship, if any exists or could exist,” between E.S.S. and Z.A. This appeal

followed.

                                     ANALYSIS

      In two issues, E.S.S. contends (1) the trial court should have granted his

motion for continuance based on extraordinary circumstances, and (2) there was not

clear and convincing evidence that he committed any of the alleged grounds for

termination. We address the issues in order.

I.    Motion for Continuance

      In his first issue, E.S.S. contends the trial court abused its discretion in

denying his motion for a continuance. On appeal, E.S.S. cites the Department’s

pending genetic testing request as an extraordinary circumstance justifying a

continuance. The Department contends E.S.S. did not cite this reason in his motion

but based his motion solely on the alleged inability to hold a jury trial due to the

                                         –5–
COVID-19 pandemic. Because E.S.S.’s jury demand was untimely, the Department

contends the trial court properly denied his motion for a continuance.

       We review the denial of a motion for continuance for an abuse of discretion.

Wal–Mart Stores Tex., LP v. Crosby, 295 S.W.3d 346, 356 (Tex. App.—Dallas

2009, pet. denied). The denial will be reversed only if the trial court’s action was

arbitrary, unreasonable, or without reference to any guiding rules and principles.

Garner v. Fidelity Bank, N.A., 244 S.W.3d 855, 858 (Tex. App.—Dallas 2008, no

pet.). A party moving for continuance must show sufficient cause supported by

affidavit, consent of the parties, or by operation of law. TEX. R. CIV. P. 251. Failure

to comply with this requirement creates a rebuttable presumption that the trial court

did not abuse its discretion in denying a motion for continuance. Moffitt v. DSC Fin.

Corp., 797 S.W.2d 661, 663 (Tex. App.—Dallas 1990, writ denied). Whether a

continuance should be granted is to be judged in light of facts before the trial judge

at the time the motion is presented. Aguilar v. LVDVD, L.C., No. 08-01-00438-CV,

2002 WL 1732520, at *3 (Tex. App.—El Paso July 25, 2002, pet. denied) (not

designated for publication) (citing Gulf Ins. Co. v. Dunlop Tire and Rubber Corp.,

584 S.W.2d 886, 889 (Tex. Civ. App.—Dallas 1979, writ ref’d n.r.e.)).

       E.S.S.’s motion was not supported by an affidavit as required by rule 251.1

Accordingly, there is a rebuttable presumption that the trial court did not abuse its


   1
    The motion also stated a basis for granting the continuance by operation of law: the supreme court’s
emergency COVID-19 order and his associated jury demand. On appeal, E.S.S. does not contest the trial

                                                 –6–
discretion in denying the motion. See Moffitt, 797 S.W.2d at 663. Evidence presented

at the final hearing and in E.S.S.’s written reply in support of his motion was

sufficient to rebut this presumption. See Thrower v. Johnston, 775 S.W.2d 718, 721

(Tex. App.—Dallas 1989, no writ) (evidence supporting movant’s request for

continuance rebutted presumption the trial court did not abuse its discretion in

denying unverified motion for continuance).

        The trial court determined that E.S.S.’s motion was based solely on E.S.S.’s

jury demand. Because the court had denied the jury demand as untimely, it also

denied the motion. The need for genetic testing, however, was presented as a ground

for continuance in the final hearing. Indeed, E.S.S.’s inability to appear for two

genetic testing appointments and the parties’ desire to schedule a third appointment

was the primary focus of the hearing.

        E.S.S. testified that he moved into the Dallas Transitional Center in Hutchins,

Texas, upon release from prison. Shortly after arriving in Hutchins, he spoke with

the caseworker about genetic testing and indicated that he wanted to delay testing

because he was planning to move to Sherman, Texas, after his home plan was

approved. The caseworker testified, however, that there is no testing center in

Sherman, and the record does not reflect that she conveyed this information to E.S.S.

Regardless, after E.S.S. twice indicated his desire to schedule testing after he moved



court’s denial of his motion on this ground. Accordingly, he has waived any complaint as to the trial court’s
denial of his motion on this ground. TEX. R. APP. P. 38.1(f).
                                                    –7–
to Sherman, the caseworker scheduled testing in Greenville while E.S.S. was still

living in Hutchins. It is unclear from the record whether E.S.S. knew of the

appointment because the caseworker was unable to reach him. Although the

caseworker informed E.S.S.’s attorney, there is no evidence that E.S.S. received any

information about the initial appointment.

      E.S.S. and the caseworker reconnected after he missed the first appointment.

E.S.S. told the caseworker that he wanted to reschedule, and the caseworker

contacted the Attorney General’s office to schedule a new appointment. The AG’s

office scheduled a new appointment for September 29, 2021, and notified the

caseworker on September 17, 2021. She notified E.S.S. the same day. E.S.S. was

living in Denison at the time. The record does not reflect the location of the second

appointment, but E.S.S. did not appear.

      E.S.S. testified that he was unable to make the appointments because he did

not have transportation. According to E.S.S., he did not have a driver’s license or

vehicle, and did not have transportation to get to the testing location for either

appointment. He claimed that he was walking to work while living in Denison and

specifically told the caseworker that he was having trouble arranging transportation

for the testing appointments. According to E.S.S., the caseworker asked whether

E.S.S.’s mother could take him. He said that she could not because she was

undergoing chemotherapy treatment at the time. The caseworker testified, however,

that she never asked E.S.S. whether he could obtain a ride, she did not know whether

                                          –8–
E.S.S. had transportation, and she could not recall whether E.S.S. indicated he could

obtain a ride. When asked whether it would have been difficult for E.S.S. to have

gone to Greenville for testing, the caseworker offered only, “I think that he could of

[sic] found a ride.”

      The caseworker testified that the Department attempted to schedule a third

testing appointment at the Grayson County Jail in the hopes of having E.S.S. tested

by the end of January 2021. The test was not scheduled, and the record does not

reflect why. E.S.S. noted this fact in his written reply filed before the hearing. At the

conclusion of testimony, E.S.S.’s counsel asked the court to order genetic testing

before entering a termination order. According to the Department, E.S.S. missed the

two genetic testing appointments because it was not “important enough for him to

go to those visits.” The trial court concluded there was no credible evidence that

E.S.S. made any effort to inform anyone that he was unable to appear for the two

missed testing appointments. We disagree.

      Evidence presented at the hearing indicated that E.S.S. was indigent and

without transportation. Further, he was operating under the faulty assumption that

testing would be scheduled in Sherman when he moved there. There was no testing

facility in Sherman, however, and the caseworker did not inform him of this fact.

And, as of the hearing date, E.S.S. was incarcerated in the Grayson County Jail.

Although there is evidence the Department made some attempt to schedule a third

appointment at the jail, there is no evidence as to why that did not happen. His

                                          –9–
attendance at a third appointment would have essentially been assured had it been

scheduled to take place at the Grayson County Jail. When E.S.S. presented his

motion, he asked the trial court to schedule the genetic testing before terminating his

parental rights. In light of the facts before the trial court at the time E.S.S.’s motion

was presented, we conclude the trial court abused its discretion in denying the

motion. See Aguilar, 2002 WL 1732520, at *3.

II.    Involuntary Termination

      In his second issue, E.S.S. contends the trial court erred in terminating his

parental rights because the Department failed to prove by clear and convincing

evidence that he committed any of the acts or omissions alleged in the Department’s

petition.

      The involuntary termination of parental rights involves fundamental

constitutional rights. In re G.M., 596 S.W.2d 846, 846 (Tex. 1980). A natural

parent’s desire for—and right to—the companionship, care, custody, and

management of his or her child is an interest “far more precious than any property

right.” Santosky v. Kramer, 455 U.S. 745, 758–59 (1982). A termination order is

final and irrevocable, divesting for all time that natural right as well as all legal

rights, privileges, duties, and powers between the parent and child except for the

child’s right to inherit. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985); see In re

M.S., 115 S.W.3d 534, 549 (Tex. 2003) (referring to termination of a parent’s right

to his or her child as “traumatic, permanent, and irrevocable”).

                                         –10–
      Both the Texas Family Code and federal due process require that grounds for

termination of parental rights be proved by clear and convincing evidence. TEX.

FAM. CODE § 161.001; Santosky, 455 U.S. at 769. A trial court may order termination

of a parent’s rights to a child under section 161.001 if the court finds by clear and

convincing evidence that termination is in the child’s best interest and that one or

more of the statutory predicate grounds for termination have been satisfied. In re

Z.N., 602 S.W.3d 541, 543 (Tex. 2020) (per curiam); TEX. FAM. CODE § 161.001(b).

Yet, a trial court may terminate a parent’s rights without a best interest finding for

failure to file a timely admission of paternity under 161.002(b)(1). Compare TEX.

FAM. CODE § 161.001(b)(2) with § 161.002(b)(1); see also R.H. v. Tex. Dep’t of

Family & Protective Services, 550 S.W.3d 631, 640 (Tex. App.—El Paso 2013, no

pet.) (overruling alleged father’s complaint “Department failed to prove by clear and

convincing evidence that termination of his parental rights was in the best interest of

the children,” when rights terminated under section 161.002(b)(1), because no best-

interest finding required).

      The Department sought termination of E.S.S.’s parental rights on two

alternative grounds. First, the Department sought termination of E.S.S.’s parental

rights as an alleged father on grounds outlined in section 161.002 of the family code.

See TEX. FAM. CODE § 161.002(b) (permitting termination of alleged father’s rights

for failing to file a timely admission of paternity or register with the paternity

registry). Alternatively, if E.S.S. was established as the father, the Department

                                        –11–
sought termination based on acts or omissions alleged under section 161.001 of the

family code. See TEX. FAM. CODE § 161.001 (listing acts and omissions that may

serve as grounds for termination of parental rights). The trial court did not adjudicate

E.S.S. as Z.A.’s father and did not find that he committed any of the acts or omissions

alleged under section 161.001. Indeed, the record does not reflect that the

Department offered any evidence of such acts or omissions. Thus, the Department

relied solely on its first ground for termination.

        According to the Department’s petition, the trial court could terminate

E.S.S.’s parental rights as an alleged father if he did not respond to the petition by

filing a timely admission of paternity or failed to register with the paternity registry.2

See TEX. FAM. CODE § 161.002(b)(1), (3). In the final hearing, the Department

argued that section 160.404 of the family code permits rights of “the unknown father

in this case” to be terminated “because no one has registered as [Z.A.’s] father with

the paternity registry.”3 This is incorrect. Section 160.404 pertains only to the

termination of an alleged father’s parental rights when he did not timely register.

TEX. FAM. CODE § 160.404(1). An alleged father who has filed a timely admission

of paternity, however, may not have his parental rights summarily terminated solely


    2
       The Department’s petition also sought to terminate E.S.S.’s parental rights under section
161.002(b)(4). The Department, however, did not pursue this ground for termination, and it is not addressed
in the trial court’s termination order.
    3
       The record reflects that the Department argued section “168.404” permitted termination of an
unknown father’s rights because no one had registered with the paternity registry. There is no such section
in the family code. Section 160.404 concerns termination of parental rights for failure to register with the
paternity registry. Thus, we assume the Department intended to refer to this section.
                                                  –12–
for failing to register with the paternity registry. Phillips v. Tex. Dep’t of Protective

& Regulatory Servs., 25 S.W.3d 348, 357 (Tex. App.—Austin 2000, no pet.). The

evidence indicates that E.S.S. filed a timely admission.

      “A respondent in a proceeding to adjudicate parentage may admit to the

paternity of a child by filing a pleading to that effect or by admitting paternity under

penalty of perjury when making an appearance or during a hearing.” TEX. FAM.

CODE § 160.623(a). “There is no provision in the Texas Family Code that specifies

any particular form or language required for an admission of paternity.” Estes v.

Dallas Cty. Child Welfare Unit of Tex. Dep’t of Human Servs., 773 S.W.2d 800, 801

(Tex. App.—Dallas 1989, writ denied). The threshold for qualifying a statement as

an admission of paternity is exceedingly low. Merely being described as a parent to

the child at issue is sufficient. See id. at 802 (respondent describing “himself as an

indigent parent” was sufficient to qualify as an admission of paternity); see also In

re E.A.M.V., No. 04-18-00866-CV, 2019 WL 1923214, at *2 (Tex. App.—San

Antonio May 1, 2019, pet. denied) (mem. op.) (alleged father’s letter to trial court

clerk asserting he was father of child at issue constituted an admission of paternity);

In re U.B., No. 04-12-00687-CV, 2013 WL 441890, at *2 (Tex. App.—San Antonio

Feb. 6, 2013, no pet.) (alleged father’s letter to court referring to children at issue as

“my children” constituted an admission of paternity); Toliver v. Tex. Dep’t of Family

& Prot. Svcs., 217 S.W.3d 85, 105 (Tex. App.—Houston [1st Dist.] 2006, no pet.)

(respondent’s appearance at trial, assertion of paternity, and request that parental

                                          –13–
rights not be terminated constituted an admission of paternity). To be timely, an

admission need only be “filed prior to the final hearing in the suit for termination.”

Estes, 773 S.W.2d at 802; see also Toliver, 217 S.W.3d at 105 (admission of

paternity made at trial was timely).

       Once a court finds that an admission of paternity satisfies the statutory

requirements for such an admission, “and that there is no reason to question the

admission, the court shall render an order adjudicating the child to be the child of

the man admitting paternity.” TEX. FAM. CODE § 160.623(b) (emphasis added).

Thus, an alleged father who admits paternity can “stave off summary termination of

his rights [under section 161.002(b)(1)] and require[] the Department to meet the

high burden of proof found in section 161.001.” Phillips, 25 S.W.3d at 357. In other

words, the admission gives him the right to proceed to trial and require the

Department to prove by clear and convincing evidence that he engaged in one of the

types of conduct listed in section 161.001 and that termination is in the best interest

of his child. Id.

       Here, the Department filed its petition on February 10, 2020. Approximately

one week later, on February 18, 2020, E.S.S. drafted a letter to the district clerk in

which he declared, “I am the biological father to [Z.A.].” E.S.S. also stated in the

letter, “I would like to keep my rights to raise my son.” The pro se letter was filed

into the case on February 21, 2020, and the final hearing was held on February 8,

2021. The trial court declared both in open court and in its order of termination that,

                                        –14–
“after being served with citation in this suit, [E.S.S.] did not respond by timely filing

an admission of paternity . . . .” We conclude, however, that E.S.S.’s letter

constituted a timely admission of paternity, and the trial court erred in finding

otherwise and in not adjudicating E.S.S. as Z.A’s father. See Estes, 773 S.W.2d at

802; TEX. FAM. CODE § 160.623(b).

      To terminate an adjudicated parent’s rights under section 161.001, the trial

court must find both that termination is in the child’s best interest and that one or

more of the statutory predicate grounds for termination have been satisfied. In re

Z.N., 602 S.W.3d at 543. The Department alleged that E.S.S. had committed

numerous acts and omissions under section 161.001. See TEX. FAM. CODE §

161.001(b)(1)(C), (D), (E), (H), (O), (Q). However, the Department did not offer

any evidence that E.S.S. committed the acts or omissions alleged under section

161.001. On appeal, the Department cites only evidence purportedly showing that

termination was in Z.A.’s best interest. This, however, is insufficient to terminate an

adjudicated father’s rights under section 161.001. See In re Z.N., 602 S.W.3d at 543.

      As previously discussed, the Department focused primarily on disproving

E.S.S.’s paternity, rather than terminating his parental rights. “The paternity of a

child having a presumed, acknowledged, or adjudicated father may be disproved

only by admissible results of genetic testing excluding that man as the father of the

child or identifying another man as the father of the child.” TEX. FAM. CODE §

160.631(b). The trial court was required to adjudicate E.S.S. as Z.A.’s father in light

                                         –15–
of his timely admission. See TEX. FAM. CODE § 160.623(b). Thus, to the extent the

trial court concluded that E.S.S. was not Z.A.’s father—as reflected in its termination

of “the parent-child relationship, if any exists or could exist”—such a conclusion

was in error because the Department offered no genetic testing results to disprove

E.S.S.’s paternity. We sustain E.S.S.’s second issue.

                                  CONCLUSION

      E.S.S. moved for a continuance on the grounds that a jury trial could not be

safely held before the dismissal deadline and that additional time was needed for

genetic testing to determine paternity. Although his jury demand was untimely, the

trial court abused its discretion by denying appellant’s motion for continuance and

failing to order genetic testing in the facility where appellant was incarcerated.

E.S.S.’s letter filed with the clerk shortly after the Department filed its petition

constituted an admission of paternity. Thus, the trial court erred in terminating his

parental rights for failure to file a timely admission of paternity and in failing to

adjudicate E.S.S. as Z.A.’s father on this basis. Having sustained both of E.S.S.’s

issues on appeal, we reverse the trial court’s order and remand the case for further

proceedings consistent with this opinion. Such proceedings on remand shall include

the trial court ordering genetic testing of E.S.S. to be conducted at a time and place

accessible to E.S.S.

                                            /Robbie Partida-Kipness/
                                            ROBBIE PARTIDA-KIPNESS
210126F.P05                                 JUSTICE

                                        –16–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE INTEREST OF Z.A., A                     On Appeal from the 59th Judicial
CHILD                                          District Court, Grayson County,
                                               Texas
No. 05-21-00126-CV                             Trial Court Cause No. FA-20-0213.
                                               Opinion delivered by Justice Partida-
                                               Kipness. Justices Pedersen, III and
                                               Goldstein participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED and this cause is REMANDED to the trial court for further
proceedings consistent with this opinion, which include ordering genetic testing of
E.S.S. to be conducted at a time and place accessible to him.


Judgment entered August 6, 2021.




                                        –17–